Citation Nr: 0602887	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  95-38 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  What evaluation is warranted for left lower extremity 
radiculopathy from December 6, 2001?

2.  What evaluation is warranted for left knee operative 
scars from January 23, 1998?

3.  Entitlement to an effective date prior to February 27, 
2002, for the grant of a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from May 1978 to October 
1982.

This matter was before the Board of Veterans' Appeals (Board) 
in 2004, at which time it was remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, through the VA's Appeals Management Center (AMC) in 
Washington, DC, so that additional development could be 
undertaken. 

On remand , the AMC by way of rating action entered in 
December 2004 granted entitlement to service connection for 
radiculopathy of the left lower extremity, assigning a 10 
percent evaluation from December 6, 2001; granted service 
connection for a patellofemoral syndrome of the right knee, 
assigning a 10 percent evaluation from January 23, 1998; 
granted service connection for multiple operative scars of 
the left knee, assigning a noncompensable evaluation from 
January 23, 1998; granted entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU), effective from February 27, 2002; and 
found the veteran basically eligible to Dependents' 
Educational Assistance from February 27, 2002.

The issues regarding what ratings were warranted for multiple 
operative scars of the left knee from January 23, 1998, and 
left lower extremity radiculopathy from December 6, 2001, 
were remanded in 2005.  


FINDINGS OF FACT

1.  Since December 6, 2001, left lower extremity 
radiculopathy has been manifested by mild incomplete 
paralysis of the sciatic nerve below the knee.

2.  Since January 23, 1998, left knee operative scars have 
been manifested by superficial scars which are not deep, do 
not cause limitation of left knee motion or function, and are 
not unstable, or objectively painful; the scars do not cover 
an area of 144 square inches (929 sq. cm.) or greater.

3.  In a June 2001 decision, the Board denied entitlement to 
a TDIU.  The veteran was notified of this decision and did 
not perfect an appeal thereto.  The decision therefore became 
final.

4.  The preponderance of the evidence is against finding that 
the veteran was precluded from following a substantially 
gainful occupation due to service-connected disabilities 
alone prior to February 27, 2002.


CONCLUSIONS OF LAW

1.  Since December 6, 2001, the criteria for a disability 
rating in excess of 10 percent for radiculopathy of the left 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 
4.124a, Diagnostic Codes 8520, 8720 (2005).

2.  Since January 23, 1998, the criteria for a compensable 
disability rating for left knee operative scars have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.31, 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2005).

3.  The criteria for an effective date earlier than February 
27, 2002, for assignment of a TDIU, have not been met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.157, 3.340, 3.400, 4.15, 4.16, 20.200, 20.201, 
20.202, 20.302, 20.1103 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in February 2004 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

II.  Increased evaluations

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  The history of 
disability is even more important where, as here, the veteran 
disagrees with the initial evaluation assigned with the grant 
of service connection.  In such a case, separate ratings can 
be assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of time, 
from the effective date of service connection. See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

A.  Left lower extremity radiculopathy

Background

By a December 2004 rating decision, the veteran was granted 
service connection for radiculopathy of the left lower 
extremity and assigned a 10 percent evaluation effective 
December 6, 2001.  This evaluation has remained in effect 
since.

At his May 1997 VA examination, the veteran complained of 
pain and stiffness involving the spine and of periodic flare-
ups, particularly with lifting, with moderate increase in 
symptoms during such flare-ups.  The veteran was able to 
stand erect, although he could not stand on his heels and 
toes.  Lumbar pain was noted at 70 degrees of flexion, with 
pain resulting in a moderate limitation following repetitive 
use or flare-ups.  There was no postural abnormality, fixed 
deformity, or musculature problem indicated.  There was some 
numbness of the toes of the left foot.  X-rays in December 
1995, as well as in October and November 1997 were either 
negative or within normal limits.  A June 1997 MRI identified 
levoscoliosis at L-5, straightening of the lumbar lordosis 
suggestive of muscle spasm or splinting, and minor disc 
bulges from L3-4 through L5-S1 without stenosis.  The 
diagnosis was chronic low back pain. 

An examination conducted by Francis A. Pflume, M.D., in 
October 1997 indicated that the veteran had decreased 
sensation over the S1 dermatome on the left.  A diagnosis of 
lumbar radiculopathy was offered.  In January 1998, the 
veteran reported severe pain in his back radiating to his 
left buttock and then to his left lower extremity.  Physical 
examination showed neurologic deficit relative to the lumbar 
spine.  X-rays were unremarkable; however, the physician 
believed the veteran had intermittent lumbar radiculopathy.  
A January 1998 MRI of the lumbar spine showed straightening 
of the lumbar lordosis.  The lumbar intervertebral disc 
spaces were well maintained and showed no abnormal signal.  
There was no evidence of disc herniation or spinal stenosis.  
The visualized sonus medullaris had a normal configuration.  
No abnormal signal was seen in the lumbar vertebral bodies.  
The visualized adjacent paravertebral soft tissues were 
unremarkable.  In March 1998, the veteran reported pain in 
his back radiating down his left lower extremity.  He had 
patchy decrease in sensation in his left lower extremity.  An 
electromyogram was performed in April 1998, findings from 
which were found to be within normal limits with no 
electrodiagnostic evidence of radiculopathy or peripheral 
neuropathy.  

A VA examination in April 2003 revealed that a left lower 
extremity limp was attributed to a knee disorder.  No motor 
or sensory deficit was present.  Tenderness was shown at L3-4 
and L5-S1 paraspinals.  A 1997 magnetic resonance imaging 
scan did not show evidence of any nerve compression.  The 
diagnoses were lumbosacral facet syndrome secondary to 
scoliosis, rule out instability; and a possibility of left L-
5 radiculopathy secondary to root compression and secondary 
to a herniated nucleus pulposus, but not evident in the prior 
MRI of 1997.  There were no objective signs of nerve 
compression on the examination.  

At a separate April 2003 VA examination, the examiner noted 
the evidence of treatment for back strain in service.  The 
veteran complained of pain since 1979.  The pain was reported 
in the low back with irradiation to bilateral lower 
extremities, left more than right.  The pain was described as 
sharp and throbbing, variable in duration, frequency, and 
intensity.  Precipitating factor was prolonged standing or 
ambulation.  The veteran was able to walk without assistive 
devices and he could walk 2-3 blocks.  This examination did 
not address evidence of radiculopathy or nerve impairment.  
There was evidence of painful motion and spasm at the left 
lumbosacral paraspinals during range of motion testing.  It 
was noted that the MRI in 1995 was within normal limits and 
x-rays of the lumbosacral spine in June 2002 were within 
normal limits.  The diagnosis was mechanical low back pain 
syndrome, moderate in degree.  The examiner opined that it 
was not feasible to indicate additional range of motion loss 
due to pain, weakened movement, fatigability, or 
incoordination.

VA outpatient treatment records indicate that in July 2003 
the veteran's low back pain reportedly caused intermittent 
radiation to both legs.  

In a March 2004 addendum, the April 2003 VA examiner 
reiterated that sciatic neuropathy was but a possibility, 
given the absence of any confirmatory finding on the prior 
MRI in 1997 and the absence of any objective signs of root 
compression, such as power loss or a reflex or sensory 
abnormality.  

Criteria

The veteran's radiculopathy of the left lower extremity is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 8720.

Under Diagnostic Code 8720, neuralgia of the sciatic nerve is 
to be rated based on the rating criteria of the nerve 
affected, with the maximum evaluation equal to moderate 
incomplete paralysis.

Under Diagnostic Code 8520, which evaluates disabilities of 
the sciatic nerve, moderate incomplete paralysis warrants a 
20 percent evaluation, and mild incomplete paralysis warrants 
a 10 percent evaluation.

Analysis

The above evidence shows that the veteran's disability is 
manifested by not more than mild neurological symptoms in the 
left lower extremity.  In a March 2004 addendum, the April 
2003 VA examiner reiterated that sciatic neuropathy was but 
"a possibility."  From that it can be deduced that the 
absence of sciatic neuropathy was also possible given the 
absence of any confirmatory finding in the 1997 MRI, and the 
absence of any objective signs of root compression, such as 
power loss or a reflex sensory abnormality.  

In light of the foregoing, the Board finds that the veteran's 
disability picture more nearly approximates the criteria for 
a 10 percent evaluation under Diagnostic Code 8520.  A higher 
evaluation is not warranted as the veteran's disability is 
not reflective of moderate incomplete paralysis of the 
sciatic nerve.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's radiculopathy of the left lower 
extremity.  After review, however, the Board finds that no 
other diagnostic code provides for a higher initial rating.

The Board notes that the evidence since December 6, 2001 
reveals no period of time during which the veteran's 
disability was more than 10 percent disabling.  Thus, "staged 
ratings" are inapplicable to this claim.



B.  Left knee operative scars

Background

By a December 2004 rating decision, service connection for 
multiple operative scars of the left knee was granted and a 
noncompensable evaluation effective January 23, 1998 was 
assigned.  This evaluation has remained in effect since.

At his April 2003 VA examination the veteran had residual 
operative scars on his left knee and leg.  It was also noted 
that he had a 2 inch medial scar, a 3.5 inch lateral scar, 
and a long 11 inch scar from his medial thigh to below his 
left knee anteriorly.  There was no evidence of ulceration, 
tenderness, or pain.  There was also no limitation of motion 
associated with these operative scars.

Criteria and Analysis

Since the veteran filed his claim for an increased rating 
there have been a number of changes in the criteria for 
rating skin diseases under 38 C.F.R. § 4.118, including 
scars.  Cf. 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 
(2002) with 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 
(2005).  The new rating criteria for rating scars became 
effective August 30, 2002.  Id.  A November 2005 supplemental 
statement of the case notified the veteran of the new rating 
criteria.  Accordingly, adjudication of his claim may go 
forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Given the change in law, however, the Board may only apply 
the old rating criteria for rating scars to the pre-August 
30, 2002, time period; and the new rating criteria for rating 
scars to the term beginning on August 30, 2002.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

According to the Rating Schedule in effect prior to August 
2002, Diagnostic Code 7803 provided a 10 percent evaluation 
if a superficial scar was poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 provided a 10 percent 
evaluation for superficial scars that were tender and painful 
on objective demonstration. Diagnostic Code 7805 indicated 
that scars were to be evaluated based on the limitation of 
function of the part affected.  38 C.F.R. § 4.118 (2002).

Pursuant to the revised Rating Schedule, a 10 percent rating 
is applicable under Diagnostic Code 7802 for a scar other 
than on the head, face, or neck, that is superficial and does 
not cause limited motion, or if the area of the scar is 144 
square inches or greater.  The revised Diagnostic Code 7803 
provides a 10 percent rating for scars that are superficial 
and unstable.  A 10 percent rating is also applicable under 
Diagnostic Code 7804 for scars that are superficial, painful 
on examination. An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  Other scars are to be rated 
based on limitation of function of the part affected under 
Diagnostic Code 7805.  38 C.F.R. § 4.118 (2005).

Prior to August 30, 2002

The medical records do not show clinical evidence of 
superficial left knee scars which were poorly nourished with 
repeated ulceration or superficial scars that were tender and 
painful on objective demonstration.  Hence, the veteran does 
not meet the criteria for a compensable rating under 38 
C.F.R. § 4.118, and the benefit sought on appeal is denied.

Since August 30, 2002

The medical evidence does not indicate that the scars, rather 
than the underlying musculoskeletal pathology, result in any 
limitation of function.  In addition, the veteran's scars 
were measured as a 2 inch medial scar, 3.5 inch lateral scar, 
and a long 11 inch scar from his medial thigh to below his 
left knee anteriorly; the combined area of the scars is not 
144 square inches or greater.  It is found, therefore, that 
the criteria for a compensable rating based on either version 
of the rating criteria are not met.  Thus, the preponderance 
of the evidence is against the claim of entitlement to a 
compensable rating for left knee operative scars.

III.  TDIU

In June 2001, the Board denied entitlement to individual 
unemployability.  The veteran had 120 days from the date of 
that decision to appeal, but he did not.  Hence, the June 
2001 Board decision is final.

On February 27, 2002, the veteran submitted a request to 
"reopen" his claim for TDIU.  A rating decision dated in 
December 2004 granted entitlement to TDIU effective February 
27, 2002, the date the veteran submitted a reopened claim 
because he met the schedular requirement of a single 
disability rated at 60 percent with the following 
disabilities: left knee condition, rated as 30 percent 
disabling; a back condition, rated as 20 percent disabling; 
arthritis of the left knee, rated as 10 percent disabling; 
and a right knee condition, rated as 10 percent disabling.  
These disabilities were considered one disability since they 
affected a single body system; therefore, the combined 
evaluations for these disabilities equaled 60 percent.

The effective date for the assignment of a TDIU may be no 
earlier than a new application, at some point in time after 
the final June 2001 Board decision, or the date entitlement 
arose whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The general rule with respect to an award of increased 
compensation is that the effective date for such an award 
"shall not be earlier than the date of receipt of application 
therefrom."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  
An exception to this rule applies under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred during the one-year period preceding 
the date of receipt of the claim for increased compensation. 
In that situation, the law provides that the effective date 
"shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of a VA examination or VA 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA, 
the date of receipt of such a claim is deemed to be the date 
of outpatient or hospital examination, or date of admission 
to a VA or uniformed services hospital.  For all other 
reports, including reports from private physicians, lay 
persons, and state and other institutions, the date of 
receipt of the report is accepted as the date of receipt of 
an informal claim.  Id.

With the above laws and regulations in mind, the Board notes 
that following the final June 2001 Board decision VA received 
numerous writings from the veteran and his representative, 
but the first time that any of these writings including a 
request for a TDIU was in a VA Form 21-4138, Statement in 
Support of Claim, dated February 27, 2002.  The Board finds 
that the February 27, 2002, letter was the veteran's formal 
application for TDIU as defined by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.

The Board will next see if the record contains an earlier 
informal claim for a TDIU pursuant to 38 C.F.R. § 3.157 or an 
earlier showing of entitlement to a TDIU under 38 U.S.C.A. § 
5110(b).  Again, the effective date will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  Id.

As to whether the record includes an earlier informal claim 
for a TDIU, while the post-June 2001 record includes writings 
from the veteran and VA treatment records, none of these can 
be construed as an informal claim for a TDIU.  
As to whether the record established an earlier factual 
entitlement to a TDIU, controlling laws provide that a TDIU 
may be assigned when a veteran has one service-connected 
disability rated at 60 percent or more.  The record must also 
show that the service-connected disabilities alone result in 
such impairment of mind or body that the average person would 
be precluded from following a substantially gainful 
occupation.  38 C.F.R. §§ 3.340, 4.15, 4.16(a).

In this regard, the record shows that a VA medical opinion in 
March 2004 stated that it was at least as likely as not that 
the veteran's service connected disabilities, together, 
precluded him from engaging in a substantially gainful 
occupation.  Accordingly, at the earliest, the veteran's 
factual entitlement to a TDIU could not be prior to February 
27, 2002, the date of the reopened claim.

Therefore, the earliest effective date for an award of a TDIU 
cannot be earlier than the date that the record shows he was 
precluded from following a substantially gainful occupation 
by his service-connected disabilities, or the date on which 
said evidence was received by VA, whichever is later.  38 
C.F.R. §§ 3.400, 4.16(b).

In this case, the RO did not submit this case to the Director 
of VA's Compensation and Pension before rendering the 
December 2004 decision that granted entitlement to a TDIU 
effective from February 27, 2002.  Instead, the rating 
specialist concluded that the March 2004 VA opinion along 
with the April 2003 VA examination showed that the veteran's 
disabiities were considered one disability since they affect 
a single body system and the combined evaluations equaled 60 
percent.  The rating specialist then assigned February 27, 
2002, as the effective date, pointing to the fact that this 
was the date that the veteran had filed his claim.

Hence, the Board cannot find a legal basis for an effective 
date prior to February 27, 2002.  38 C.F.R. § 3.157.  
Therefore, the claim of entitlement to an effective date 
earlier than February 27, 2002, for a TDIU must be denied.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107.




ORDER

A schedular rating in excess of 10 percent for left lower 
extremity radiculopathy from December 6, 2001 to the present, 
is denied.

A compensable rating for left knee operative scars from 
January 23, 1998 to the present, is denied.

An effective date earlier than February 27, 2002, for 
assignment of a TDIU is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


